773 N.W.2d 77 (2009)
Janet L. MOE, Respondent,
v.
UNIVERSITY OF MINNESOTA, Self-Insured/Sedgwick Claims Management Services, Inc., Relators, and
University of Minnesota Physicians, Fairview Health Services, Inc., Intervenors.
No. A09-958.
Supreme Court of Minnesota.
October 5, 2009.
Richard C. Lund, Law Offices of Donald F. Noack, Jr., Mound, MN, for respondent.
Roderick C. Cosgriff, Heacox, Hartman, Koshmrl, Cosgriff & Johnson, P.A., St. Paul, MN, for relators.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 27, 2009, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice
PAGE and GILDEA, JJ., took no part in the consideration or decision of this case.